Exhibit 10.6

Apache Corporation

Non-Employee Directors’ Restricted Stock Units Program Specifications

As Amended and Restated Effective May 14, 2015

 

Share Plan:    2011 Omnibus Equity Compensation Plan (the “Omnibus Plan”), the
terms of which are incorporated herein by reference. Administration:    This
Program is administered by the Management Development and Compensation Committee
of the Company’s Board of Directors. Eligible Participants:    Members of the
Company’s Board of Directors, as of the applicable grant date, who are neither
officers nor employees of the Company. Objective:    The program is designed to
be administered in conjunction with the provisions of the current Non-Employee
Directors’ Compensation Plan as a means to recognize the non-employee directors
for services rendered through the awarding of equity compensation.

Quarterly

Grant Dates:

   The last day of each calendar quarter.

Quarterly Grant to

Non-Employee

Directors*:

  

 

 

RSUs the number of which is calculated by dividing $50,000 by the Fair Market
Value (as defined in the Omnibus Plan) of a share of Apache Common Stock on the
grant date. If applicable, the grant shall be prorated for a non-employee
director’s service during the calendar quarter. If the calculated number of RSUs
includes a fraction, the number shall be rounded down to the nearest whole
number.

Quarterly Grant to

Non-Executive

Chairman*:

  

 

 

RSUs the number of which is calculated by dividing $25,000 by the Fair Market
Value (as defined in the Omnibus Plan) of a share of Apache Common Stock on the
grant date. If applicable, the grant shall be prorated for the non-employee,
non-executive chairman’s service during the calendar quarter. If the calculated
number of RSUs includes a fraction, the number shall be rounded down to the
nearest whole number.

Program Term:    Until termination of the Omnibus Plan Vesting:    100% as of
grant date, with 100% automatic, mandatory deferral as described below.
Automatic Deferral    Upon vesting, the RSUs will be deferred into the Outside
Directors’ Deferral Program and the RSUs and the associated dividend amounts
(converted to shares of the Company’s common stock) will be distributed in a
lump sum at the times specified in the Outside Directors’ Deferral Program.

 

* These grants do not result in any change to the cash retainers for board,
non-executive chairman, and committee service paid under the provisions of the
Non-Employee Directors’ Compensation Plan.